Laweence, Judge:
When the above-enumerated appeal for a reap-praisement was called for hearing, there was no appearance on behalf of plaintiff, and the case was ordered submitted by the court.
An examination of the official record discloses no reason for disturbing the presumptively correct value for the merchandise found by the appraiser.
I, therefore, find and hold the proper dutiable value of the merchandise covered by said appeal to be the value found by the appraiser.
Judgment will be entered accordingly.